Case 1:19-cr-20804-AHS Document 58 Entered on FLSD Docket 02/05/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-CR-20804-SINHGAL

  UNITED STATES OF AMERICA

  v.

  HANAH CHAN,

              Defendant.
  __________________________________/

                          GOVERNMENT=S SECOND RESPONSE TO
                           THE STANDING DISCOVERY ORDER

         The United States hereby files this second response to the Standing Discovery Order. This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

         The attachments to this response are numbered pages DISCOVERY022389-

  DISCOVERY028974, which are contained on a USB drive. A discovery key will be provided to

  defense counsel via email in connection with this disclosure.




                                                  1
Case 1:19-cr-20804-AHS Document 58 Entered on FLSD Docket 02/05/2020 Page 2 of 3



         Please contact the undersigned Assistant United States Attorney if any pages are missing,

  any documents cannot be accessed, or any recordings cannot be played.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                         By:      /s/ J. Mackenzie Duane
                                                J. MACKENZIE DUANE
                                                 Assistant United States Attorney
                                                 Court No. A5502175
                                                 99 N.E. 4th Street
                                                 Miami, Florida 33132-2111
                                                 Telephone: 305-961-9341
                                                 Email: mackenzie.duane@usdoj.gov




                                                 2
Case 1:19-cr-20804-AHS Document 58 Entered on FLSD Docket 02/05/2020 Page 3 of 3



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 5, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing discovery
  production was sent via FedEx to defense counsel of record on this day on a USB drive.


                                                    /s/ J. Mackenzie Duane              d
                                                    J. Mackenzie Duane
                                                    Assistant United States Attorney




                                                3
